At the outset, my 
delegation wishes to convey, on behalf of the people 
and the Government of the Republic of Zambia, our 
deepest and sincere appreciation and gratitude to 
Member States, as well as the United Nations, for the 
numerous messages of condolences we received 
following the loss of our beloved President, His 
Excellency Mr. Levy Patrick Mwanawasa, State 
Council, who passed away in Paris, France on 
19 August 2008. Their messages of sympathy 
comforted and strengthened us immensely.  
 We are particularly indebted to the Government 
of Egypt for the medical attention rendered to our late 
President when he suffered a stroke while attending the 
African Union summit in Sharm el-Sheik on 29 June 
2008 and for his subsequent evacuation to France. We 
are similarly grateful to the Government of France for 
the medical attention and hospitality availed to the late 
President up to the time of his death as well as for the 
repatriation of his body to Zambia for burial. The 
President was put to rest on 3 September 2008, which, 
incidentally, would have been his sixtieth birthday.  
 I wish to inform this Assembly that, in 
accordance with the Zambian Constitution, elections 
for the new President should be held within 90 days of 
the death or incapacitation of a sitting President. Thus, 
the Government has designated 30 October 2008 for 
the presidential by-election. In the spirit of 
transparency, accountability and good governance, the 
Zambian Government has invited international 
organizations, including the United Nations, to send 
election observers to the elections. 
 At this juncture, let me join others who have 
spoken before me in congratulating you, Mr. President, 
on your assumption of the presidency of the General 
Assembly at its sixty-third session. Zambia has no 
doubt that you will steer this session to a successful 
conclusion. I wish to assure you of Zambia’s support. 
 May I also take this opportunity to pay tribute to 
your predecessor, Mr. Srgjan Kerim of the former 
Yugoslav Republic of Macedonia, for ably presiding 
over the proceedings of the General Assembly at its 
sixty-second session. 
 I wish to thank the Secretary-General for his 
tireless efforts in his dedicated service to humankind in 
trying to maintain international peace and security, 
achieve development and eradicate poverty for all. 
 The theme for this session, “The impact of the 
global food crisis on poverty and hunger in the world 
as well as the need to democratize the United Nations”, 
is indeed testimony to the noble efforts of the 
Secretary-General. The theme is also most appropriate, 
especially since it is relevant to the development 
challenges currently facing Africa and the developing 
world as a whole. 
 It is confirmed in the Secretary-General’s reports 
that many developing countries, and in particular 
sub-Saharan Africa, will not meet the Millennium 
Development Goals (MDGs) by 2015 and that Member 
States should therefore redouble and reconfirm their 
commitments if we are to meet that target. 
 Zambia believes that the attainment of the MDGs 
will be meaningful only if it is all-inclusive. That will 
require the implementation of programmes and policies 
for empowering women, the girl child and other 
vulnerable groups of society be part of the overall 
process within that framework. 
 
 
11 08-53129 
 
 In that regard, Zambia supports the assertion that 
women’s empowerment and gender equality are drivers 
for reducing poverty, building food security and 
reducing maternal mortality. It is in that realization that 
most of the States members of the Southern African 
Development Community (SADC) signed the SADC 
Protocol on Gender and Development in 
August 2008 — the first of its kind in Africa. 
 Such regional and national efforts need to be 
complemented by global action. It is in that regard that 
Zambia welcomes the ongoing debate on reforms in the 
context of United Nations system-wide coherence, 
particularly as they relate to strengthening the gender 
architecture, which is currently fragmented and 
underresourced. 
 In the process of empowering women and striving 
for gender equality, Zambia realizes that HIV/AIDS 
continues to be a challenge to the country’s 
development, with the prevalence rate for women 
being higher than that of men. The pandemic is robbing 
the country of a young and productive workforce. The 
Zambian Government therefore has put in place a 
number of policies that have helped to reduce the 
prevalence of HIV from 16 per cent in 2001 to 
14 per cent in 2007. That reduction in the prevalence 
rate is an indication that our Government is determined 
to stop the spread of HIV/AIDS. That would not, 
however, be possible without the support of the 
international community. 
 The Monterrey Consensus places obligations on 
developed and developing countries alike to come up 
with concrete strategies and action to address poverty. 
Most African countries, including Zambia, have 
resolved to develop their economies and embarked on 
prudent macroeconomic management, channelling 
resources to growth sectors that present the greatest 
prospect for wealth and employment creation. They 
have further developed policies, plans and programmes 
that are not only growth-oriented but also pro-poor and 
address social development. 
 I wish to acknowledge with appreciation the role 
that our cooperating partners and the international 
community have played and continue to play in all our 
development and poverty-eradication programmes. We 
welcome the commitments made by Africa and its 
cooperating partners in the context of various 
important initiatives and partnerships in recent years, 
inter alia, the Tokyo International Conference on 
African Development, which among other things, came 
up with a Follow-up Mechanism with regard to 
implementation of commitments made during the 
conference. 
 Similarly, the China-Africa Partnership and the 
European Union-Africa Strategic Partnership have also 
contributed substantially to Africa’s development 
needs. With regard to the India-Africa Forum, we also 
look forward to the speedy implementation of 
commitments undertaken during the Summit Forum in 
India in April 2008. 
 Furthermore, we appreciate the assistance 
rendered by the G-8 Africa Partnership, the Emergency 
Plan for AIDS Relief of the President of the United 
States of America, the comprehensive health-care 
initiative sponsored by the Government of Cuba, the 
Initiative for Africa’s Development of the Republic of 
Korea and Pakistan’s Special Technical Assistance 
Programme for Africa. In similar vein, we look forward 
to the implementation of the recently launched Africa-
Turkey partnership forum. 
 Zambia notes with concern, however, that the 
efforts the cooperating partners are making with regard 
to improved access to the markets of the developed 
countries and official development assistance flows 
and finance for development for African countries have 
not been completely fulfilled. We commend the five 
cooperating partners that have met or exceeded the 
target of 0.7 per cent of their gross national income as 
their contribution to official development assistance. 
We urge the cooperating partners that have not fulfilled 
their commitments to do so. We also look forward to 
the upcoming Follow-up International Conference on 
Financing for Development to Review the 
Implementation of the Monterrey Consensus in Doha 
and hope donors will honour their commitments. 
 We are aware that improved market access for 
developing countries is one commitment that, once 
fulfilled, will offer the greatest prospects for our 
integration into the world trading system. It also has 
the potential to foster food security for all and to raise 
the standard of living of the majority of the population 
that depends on agriculture for its livelihood.  
 In that regard, Zambia notes with disappointment 
that the Doha Round of trade negotiations collapsed at 
a time when many of us were looking forward to a 
successful conclusion to those protracted talks. It is my 
country’s hope that the negotiations will reconvene and 
  
 
08-53129 12 
 
conclude as soon as possible so that the developing 
countries can compete favourably and become 
integrated into the multilateral trading system. 
 The current global oil and food crises not only 
pose a threat to the gains made in achieving 
macroeconomic stability and growth in developing 
countries, but are an even greater threat to the 
achievements made towards eliminating extreme 
poverty and reducing by half the proportion of people 
suffering from hunger. 
 A solution to the food crisis must be found as a 
matter of urgency. In that connection, Zambia wishes 
to thank the Secretary-General for establishing the 
High-Level Task Force on the Global Food Security 
Crisis, whose task is to find a coherent and coordinated 
approach to resolving the food crisis. In addressing the 
crisis, we must be mindful of the fact that a large 
percentage of the people in developing countries 
depend on agriculture for their livelihoods. Therefore, 
in finding a solution to high food prices, we should 
ensure that we do not inadvertently encourage rural-
urban migration by including measures that are 
disadvantageous to those engaged in food and general 
agricultural production. 
 In addition, the issue of climate change, which 
has worsened the food crisis, requires the concerted 
efforts of the international community to address it 
through the development of adaptation and mitigation 
measures. Zambia, like most of sub-Saharan Africa, 
has not been spared the adverse effects of climate 
change, such as increased exposure to drought, rising 
temperatures, more erratic rainfall and extreme weather 
conditions. Those are threatening water and 
agricultural systems, thereby condemning millions 
more to face malnutrition and water shortages. 
 Mr. Tanin (Afghanistan), Vice-President, took the 
Chair. 
 Let me now turn to the ongoing reforms of the 
United Nations, in particular the protracted discussions 
on reform of the Security Council. Zambia wishes to 
reiterate the fact that United Nations reform will not be 
complete without meaningful reform of the Security 
Council. Any new proposals to reform the Council 
should take into account Africa’s call for two 
permanent seats with the veto power and two 
additional non-permanent seats, as that will not only 
address the historical injustice against Africa, but also 
respond to the need to democratize the Security 
Council, given that Africa constitutes the second-
largest bloc of the United Nations membership. 
Equally important in that regard will be the need to 
reform the working methods of that important United 
Nations body. 
 It is a matter of concern to Zambia that the 
question of Western Sahara has remained unresolved 
for such a long time. In accordance with the principles 
enshrined in the United Nations Charter and General 
Assembly resolution 1514 (XV) of 14 December 1960, 
the people of Western Sahara should be free to exercise 
their inalienable right to self-determination. In that 
regard, Zambia calls for the implementation of all 
relevant United Nations resolutions on that matter, 
while supporting the ongoing efforts between the 
parties concerned to find a lasting solution. 
 With regard to the situation in Zimbabwe, Zambia 
welcomes the signing of the Inter-Party Agreement on 
15 September 2008 and pays tribute to former South 
African President Thabo Mbeki, who, on behalf of 
SADC, successfully discharged the mandate entrusted 
to him. We remain optimistic that the concerned parties 
will adhere to the Agreement, which has created a good 
basis for addressing the socio-economic problems 
confronting the country. In that regard, we appeal to 
the international community to provide all possible 
support to the people of Zimbabwe in their efforts to 
resuscitate their economy. 
 There is no doubt that the United Nations remains 
the only multilateral institution capable of addressing 
the challenges of our one world. The world’s poor are 
looking to the United Nations system to deliver on its 
commitments to enable them to live in dignity with 
every possible opportunity, free from hunger and 
diseases such as HIV/AIDS and, above all, in a 
peaceful, secure and environmentally sustainable 
world. Let us therefore not fail them, for they deserve 
no less. 